DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
	In light of the amendment filed 10/27/21, the objection to the specification for failing to provide proper antecedent basis for the claimed subject matter is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 10/27/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,908,743 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The nonstatutory double patenting rejection is withdrawn.

Claim Rejections - 35 USC § 112
	In light of the amendment filed 10/27/21, the rejection of claims 22-30 and 32-40 under 35 U.S.C. 112(a) is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 (and similarly claim 32) recites “the signal generated by the touch IC is applied to the display driver through the touch driver”.  There is insufficient antecedent basis for this limitation in the claim, as claim 22 previously recites both “a touch IC configured to generate a touch scan signal” and “the touch IC is configured to generate the signal having the same phase as the touch scan signal”.  Thus, it is unclear to which of these two signals “the signal generated” refers.  The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and thus claims 22 and 32 are indefinite.  The dependent claims are similarly rejected by virtue of their dependency upon claims 22 and 32.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-26, 28-35, and 37-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noguchi et al. (US 2011/0267293) in view of Wang et al. (US 2011/0169759).

	Regarding claim 22, Noguchi discloses a display device with touch electrodes, comprising: a display panel including a plurality of touch electrodes for sensing a touch and a plurality of data lines for displaying an image on the display panel (figs. 4-8, see ¶ 4, ¶ 68-75, touch electrodes COML, signal lines SGL; see also ¶ 81-92);
	a driver circuit configured to drive at least one of the plurality of touch electrodes and the plurality of data lines (figs. 4-8, ¶ 68-75, drivers 13 and 14; see also ¶ 81-92),
	and a touch IC configured to generate a touch scan signal to sense a touched position with one of the plurality of touch electrodes (figs. 4-8, ¶ 68-78, e.g., COG 19B of fig. 5B includes driving electrode driver 14; see also ¶ 81-92),
	wherein the driver circuit comprises: a touch driver configured to apply the touch scan signal to the one of the plurality of touch electrodes (figs. 4-8, ¶ 68-78; see also ¶ 81-92; see also figs. 14-15 and ¶ 121-124, touch driving signal applied to COML via signal line SGL);

	and wherein the touch IC is configured to generate the signal having the same phase as the touch scan signal (figs. 4-8, ¶ 68-78; see also ¶ 81-92; see also figs. 14-15 and ¶ 121-124).
	Noguchi fails to disclose the signal generated by the touch IC is applied to the display driver through the touch driver.
	Wang teaches the signal generated by the touch IC is applied to the display driver through the touch driver (figs. 3-6, see ¶ 5, ¶ 22-27, single driver IC functions as both display driver and touch driver; TP controller 34 contained within driver 16).
	Noguchi and Wang are both directed to touch sensing display devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Noguchi with the combined driver IC of Wang since such a modification increases production yield and reduces fabrication costs, signal noises, and layout areas (Wang, ¶ 23).

	Regarding claim 23, Noguchi discloses wherein the signal having the same phase as the touch scan signal is applied to the at least one of the plurality of data lines adjacent to the one of the plurality of touch electrodes without providing the signal to another of the plurality of data lines not adjacent to the one of the plurality of touch electrodes, concurrently with the touch scan signal being applied to the one of the 

	Regarding claim 24, Noguchi discloses wherein the plurality of touch electrodes are grouped into a plurality of touch electrode groups, wherein the one of the plurality of touch electrodes is in one of the plurality of touch electrode groups (figs. 4-8, ¶ 68-75; see also ¶ 81-92, e.g., COML electrodes on left half of display; see also figs. 14-15 and ¶ 121-124),
	and wherein another of the plurality of touch electrodes adjacent to the another of the plurality of data lines is in another of the plurality of touch electrode groups (figs. 4-8, ¶ 68-75; see also ¶ 81-92, e.g., COML electrodes on right half of display; see also figs. 14-15 and ¶ 121-124).

	Regarding claim 25, Noguchi discloses wherein the signal having the same phase as the touch scan signal is the touch scan signal itself (figs. 4-8, ¶ 68-75; see also ¶ 81-92; see also figs. 14-15 and ¶ 121-124, touch driving signal applied to signal line SGL adjacent to COML).

	Regarding claim 26, Noguchi discloses wherein the touch IC is configured to sense a change in a capacitance of the plurality of touch electrodes for determining the touched position (figs. 1-2, 4-8, see ¶ 4, ¶ 65-78; see also ¶ 81-92).



	Regarding claim 29, Noguchi discloses wherein the touch driver is configured to: apply a first display signal to at least one of plurality of touch electrodes for displaying the image on the display panel, and wherein the display driver is configured to apply a second display signal to at least one of the plurality of data lines (figs. 4-8, ¶ 68-78, during image display, Vcom applied to COML while Vpix is applied to SGL; see also ¶ 81-92; see also figs. 14-15 and ¶ 121-124).

	Regarding claim 30, Noguchi discloses wherein the signal having the same phase as the touch scan signal is a data signal having the same phase as the touch scan signal (figs. 4-8, ¶ 68-75; see also ¶ 81-92; see also figs. 14-15 and ¶ 121-124, touch driving signal applied to signal line SGL adjacent to COML).

	Regarding claim 31, Noguchi discloses wherein the signal having the same phase as the touch scan signal is a data signal having the same phase as the touch scan signal and applied to the data lines (figs. 4-8, ¶ 68-75; see also ¶ 81-92; see also figs. 14-15 and ¶ 121-124, touch driving signal applied to signal line SGL adjacent to COML).


	a plurality of data lines for displaying an image on the display panel (figs. 4-8, see ¶ 4, ¶ 68-75, signal lines SGL; see also ¶ 81-92),
	and a capacitance between at least one of the plurality of data lines and at least one of the plurality of touch electrodes (figs. 4-8, see ¶ 4, ¶ 68-75; see also ¶ 81-92, capacitance between SGL and COML formed via voltage difference between Vpix and Vcom at LC pixel; see also figs. 14-15 and ¶ 121-124, Cp disclosed);
	a driver circuit configured to drive the plurality of touch electrodes and the plurality of data lines (figs. 4-8, ¶ 68-75, drivers 13 and 14; see also ¶ 81-92);
	and a touch IC configured to generate a touch scan signal to sense a touched position with one of the plurality of touch electrodes (figs. 4-8, ¶ 68-78, e.g., COG 19B of fig. 5B includes driving electrode driver 14; see also ¶ 81-92),
	wherein the driver circuit is configured to apply a signal to the at least one of the plurality of data lines for decreasing the capacitance (figs. 4-8, see ¶ 4, ¶ 68-75; see also ¶ 81-92; see also figs. 14-15 and ¶ 121-124, touch driving signal applied to COML via signal line SGL, see figs. 15B and 15C, voltage difference between COML and SGL minimized during touch period A),
	and wherein the driver circuit comprises: a touch driver configured to apply the touch scan signal to the one of the plurality of touch electrodes (figs. 4-8, ¶ 68-78; see also ¶ 81-92; see also figs. 14-15 and ¶ 121-124, touch driving signal applied to COML via signal line SGL);

	and wherein the touch IC is configured to generate the signal for decreasing the capacitance (figs. 4-8, ¶ 68-78; see also ¶ 81-92; see also figs. 14-15 and ¶ 121-124).
	Noguchi fails to disclose the signal generated by the touch IC is applied to the display driver through the touch driver.
	Wang teaches the signal generated by the touch IC is applied to the display driver through the touch driver (figs. 3-6, see ¶ 5, ¶ 22-27, single driver IC functions as both display driver and touch driver; TP controller 34 contained within driver 16).
	Noguchi and Wang are both directed to touch sensing display devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Noguchi with the combined driver IC of Wang since such a modification increases production yield and reduces fabrication costs, signal noises, and layout areas (Wang, ¶ 23).

	Regarding claim 33, Noguchi discloses wherein the touch driver is configured to apply the touch scan signal sequentially to each of the plurality of touch electrodes, and wherein the signal has a same phase as the touch scan signal (figs. 4-8, see ¶ 4, ¶ 68-75; see also ¶ 81-92; see also figs. 14-15 and ¶ 121-124, touch driving signal applied sequentially to COML via signal line SGL, see figs. 15B and 15C).



	Regarding claim 35, this claim is rejected under the same rationale as claim 25.

	Regarding claim 37, this claim is rejected under the same rationale as claim 22.

	Regarding claim 38, this claim is rejected under the same rationale as claim 23.

	Regarding claim 39, this claim is rejected under the same rationale as claim 24.

	Regarding claim 40, this claim is rejected under the same rationale as claim 29.

	Regarding claim 41, this claim is rejected under the same rationale as claim 31.

Claims 27 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noguchi in view of Wang as applied to claims 22 and 33 above, and further in view of Shepelev et al. (US 2013/0057511).

	Regarding claim 27, Noguchi fails to disclose wherein the touch IC is configured to sense a change in self-capacitance of the one or more of the plurality of touch electrodes to which the touch scan signal is applied.

	Noguchi in view of Wang and Shepelev are both directed to capacitive touch sensitive displays.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Noguchi in view of Wang with the self capacitance of Shepelev since such a modification provides for sensing touch based on capacitive coupling between sensor electrodes and an input object (Shepelev, ¶ 34).

	Regarding claim 36, the second embodiment of Noguchi (figs. 14-15, cited above) fails to disclose wherein the plurality of touch electrodes are grouped into a plurality of touch electrode groups, wherein the touch driver is configured to: apply the touch scan signal sequentially to each of the plurality of touch electrode groups, and wherein the touch IC is configured to sense a change in self-capacitance of the touch electrode of the touch electrode groups.
	A first embodiment modification of Noguchi teaches wherein the plurality of touch electrodes are grouped into a plurality of touch electrode groups, wherein the touch driver is configured to: apply the touch scan signal sequentially to each of the plurality of touch electrode groups (fig. 13, see ¶ 120, sequential scanning of multiple touch electrodes COML disclosed).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the second embodiment of Noguchi with the 
	Shepelev teaches wherein the touch IC is configured to sense a change in self-capacitance of the touch electrode of the touch electrode groups (¶ 34, self capacitance disclosed).
	The embodiments of Noguchi in view of Wang and Shepelev are both directed to capacitive touch sensitive displays.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the embodiments of Noguchi in view of Wang with the self capacitance of Shepelev since such a modification provides for sensing touch based on capacitive coupling between sensor electrodes and an input object (Shepelev, ¶ 34).

Response to Arguments
Applicant’s arguments with respect to claim(s) 22 and 32 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626